           Case 3:17-cv-04165-MMC Document 209 Filed 09/27/19 Page 1 of 4



 1    KYZEN LAW PC                                        NIXON PEABODY LLP
      Q. Huy Do (State Bar No. 184462)                    Robert A. Weikert (SBN 121146)
 2    1390 Market Street, Suite 200                       Andrew H. Winetroub (SBN 291847)
      San Francisco, California 94102                     One Embarcadero Center, 32nd Floor
 3    Tel.: 415.991.1881                                  San Francisco, CA 94111
      Fax: 415.406.1881                                   Tel.: 415.984.8200
 4    Email: huy@kyzenlaw.com                             Fax: 415.984.8300
                                                          Email: rweikert@nixonpeabody.com
 5    Attorneys for Plaintiff GLASS EGG                           awinetroub@nixonpeabody.com
      DIGITAL MEDIA LIMITED,
 6    a British Virgin Islands Corporation

 7    DLA PIPER LLP                                       NIXON PEABODY LLP
      Eliot R. Hudson (State Bar No. 66251)               Troy Lieberman (pro hac vice)
 8    Gina Durham (State Bar No. 295910)                  Exchange Place
      Mandy Chan (State Bar No. 305602)                   53 State Street
 9    555 Mission Street, Suite 2400                      Boston, MA 02109
      San Francisco, California 94105                     Tel.: 617.345.1000
10    Tel: 415.836.2500                                   Fax: 617.345.1300
      Fax: 415.836.2501                                   Email: tlieberman@nixonpeabody.com
11    Email: eliot.hudson@dlapiper.com
              gina.durham@dlapiper.com                    Attorneys for Defendant Gameloft, Inc.
12            mandy.chan@dlapiper.com

13    Attorneys for Defendant Gameloft SE,
      a France Corporation
14
15                                  UNITED STATES DISTRICT COURT

16                NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

17    GLASS EGG DIGITAL MEDIA LIMITED,                    Case Number: 3:17-cv-04165 MMC [RMI]
      a British Virgin Islands Corporation,
18
                              Plaintiff,                  STIPULATION TO CONTINUE CASE
19                                                        MANAGEMENT CONFERENCE;
                 v.                                       [PROPOSED] ORDER
20
      GAMELOFT, INC., a Delaware Corporation;
21    GAMELOFT SE, a France Corporation, and
      DOES 1-20
22
                              Defendants.
23
24
25             This Stipulation is entered into by and among Plaintiff Glass Egg Digital Media Limited

26 (“Glass Egg”) and Defendants Gameloft, Inc. and Gameloft SE, by and through their respective
27 counsel (collectively, the “Parties”).
28 / / /
                                                          1
                 STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER
     4834-8989-4824
           Case 3:17-cv-04165-MMC Document 209 Filed 09/27/19 Page 2 of 4



 1             WHEREAS, Glass Egg filed a Fourth Amended Complaint (“FAC”) on August 17, 2018

 2 (Dkt 144) and Gameloft, Inc. filed an Answer responding to the same on September 17, 2018 (Dkt
 3 149);
 4             WHEREAS, Glass Egg and Gameloft, Inc. are currently engaged in discovery and

 5 investigation regarding their respective claims and defenses, and have negotiated and obtained entry
 6 of a Stipulated Protective Order in connection with such discovery (Dkt 154);
 7             WHEREAS, on July 9, 2019, the Court granted Gameloft SE’s and Glass Egg’s Sixth

 8 Stipulation to Enlarge the Jurisdictional Discovery Cut-off Deadline and Briefing Schedule (Dkt
 9 186) (the “July 5 Stipulation”), which Order extended jurisdictional discovery to October 7, 2019,
10 with supplemental briefing to be filed by Plaintiff by October 21, 2019, and by Gameloft SE by
11 November 4, 2019 (Dkt 190);
12             WHEREAS, the parties incorporate herein all facts and representations regarding the

13 progress of the action and the bases for a continuance set forth in the July 5 Stipulation;
14             WHEREAS, a Case Management Conference is currently scheduled for October 4, 2019 at

15 10:30 a.m.;
16             WHEREAS, given the procedural posture of the case, the parties agree that a sixty (60)-day

17 continuance of the Case Management Conference, and all currently pending related deadlines, will
18 permit more efficient management of the case, will serve the interests of judicial economy, and will
19 conserve party and Court resources;
20             WHEREAS, the brief further continuance requested herein will not otherwise have any

21 impact on the schedule for this Action;
22             NOW, THEREFORE, pursuant to Civil Local Rule 6-2(a), the Parties hereby stipulate and

23 agree, through their respective counsel, as follows:
24             1.     The October 4, 2019 Case Management Conference shall be continued for sixty (60)

25 days to December 3, 2019 at 10:30 a.m., or another date shortly thereafter that is convenient for the
26 Court.
27 / / /
28 / / /
                                                          2
                 STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER
     4834-8989-4824
           Case 3:17-cv-04165-MMC Document 209 Filed 09/27/19 Page 3 of 4



 1             2.     A Joint Case Management Statement shall be due on November 29, 2019.

 2 IT IS SO STIPULATED.
 3    Dated: September 27, 2019                  Respectfully submitted,
 4                                               NIXON PEABODY LLP
 5                                               By:    /s/ Robert A. Weikert
                                                 Robert A. Weikert
 6                                               Andrew H. Winetroub
                                                 Troy K. Lieberman
 7
                                                 Attorneys for Defendant Gameloft, Inc.
 8
 9    Dated: September 27, 2019                  KYZEN LAW P.C.
10                                               By:   /s/ Q. Huy Do
                                                 Q. Huy Do
11
                                                 Attorneys for Plaintiff Glass Egg Digital Media
12                                               Limited
13
      Dated: September 27, 2019                  DLA PIPER LLP (US)
14
                                                 By:     /s/ Eliot R. Hudson
15                                               Eliot R. Hudson
                                                 Gina Durham
16                                               Mandy Chan
17                                               Attorneys for Defendant Gameloft SE
18
19                                                ORDER
20 PURSUANT TO STIPULATION, IT IS SO ORDERED.
21
     DATED:
22                                               THE HONORABLE MAXINE M. CHESNEY
                                                 UNITED STATES DISTRICT COURT JUDGE
23
24
25
26
27
28
                                                       3
                 STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER
     4834-8989-4824
           Case 3:17-cv-04165-MMC Document 209 Filed 09/27/19 Page 4 of 4



 1                       ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1

 2
               I, Robert A. Weikert attest that concurrence in the filing of this Stipulation to Continue Case
 3
     Management Conference (L.R. 6-2) has been obtained from the other signatories. I declare under
 4
     penalty of perjury under the laws of the United States of America that the foregoing is true and
 5
     correct.
 6
               Executed this 27th day of September 2019 at San Francisco, California.
 7
 8                                                   Respectfully submitted,

 9 Dated: September 27, 2019                         NIXON PEABODY LLP

10                                                   By:    /s/ Robert A. Weikert
                                                     Robert A. Weikert
11                                                   Andrew H. Winetroub
                                                     Troy K. Lieberman
12
                                                     Attorneys for Defendant Gameloft, Inc.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                            4
                 STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER
     4834-8989-4824
